Mr. Justice Breese delivered the opinion of the Court: This was an action on the case, brought by Thomas Baybould against Frederick B. Wilson, to the circuit court of Cook county, resulting in a verdict and judgment for the plaintiff, of $2,500, to reverse which the defendant appeals. We have not deemed it necessary to consider any other question raised in the case, but the rule of damages, as laid down by the court, on its own motion. That rule is found in this instruction: “ If the jury shall not find, from the evidence, that the defendant has been guilty of fraud, as alleged in the declaration, then no recovery can be had in the action, against the defendant, but if the jury shall find, from the evidence, that the defendant is guilty, then the damages to be awarded to the plaintiff may include: First. The expenses incurred in removing the plaintiff’s shop, machinery, tools and stock in trade, to another location as near to the plaintiff’s former location as a suitable lot could be obtained by plaintiff. Second. The difference, if any, in the amount the plaintiff had to pay for another lot of equal dimensions, upon which to remove his buildings and machinery, for the period that the plaintiff’s lease from the defendant was to continue. Third. Interest on the amount of capital actually invested in the plaintiff’s business, at six per cent, for the time plaintiff’s business was necessarily suspended by reason of the removal from one place to another.” The first clause of this instruction authorized the jury to give, as damages, any expenditure the plaintiff might have made in removing. It should have been confined to necessary expenses, and to those only. The second authorized them to allow rent, no matter how extravagant, for a lot of equal dimensions, whereon to place his building and machinery, whereas it should have been confined to the rent of a lot similarly situated, or of equal rental value, to the one the plaintiff was compelled to leave. For this error the judgment is reversed and the cause remanded. Judgment reversed.